 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    CESAR CONTRERAS ARMAS,                          Case No. 3:18-cv-00387-HDM-WGC
12                        Petitioner,                 ORDER
13           v.
14    R. BAKER, et al.,
15                        Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

18   10), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (first request) (ECF No. 10) is GRANTED. Petitioner will have through August 13, 2019, to file

21   and serve an amended petition.

22          DATED: July 17, 2019.
23                                                              ______________________________
                                                                HOWARD D. MCKIBBEN
24                                                              United States District Judge
25

26
27

28
                                                     1
